UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: (Date of Earliest Event Reported) May 22, 2017 (May 17, 2017) PANHANDLE OIL AND GAS INC. (Exact name of registrant as specified in its charter) OKLAHOMA 001-31759 73-1055775 (State or other jurisdiction (Commission File Number) (I.R.S.Employer of incorporation) Identification No.) 5400 North Grand Blvd., Suite 300 Oklahoma City, OK (Address of principal executive offices) (Zip code) (405) 948-1560 (Registrant’s telephone number including area code) Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).
